Order modified by striking therefrom in the paragraph marked “ second ” the words “ including the number of feet or nches which this defendant was from the plaintiff;” by strking therefrom in the paragraph marked “fourth” the words “ and upon plaintiff’s failure to serve said bill of particulars the plaintiff and his attorneys be precluded from giving any evidence upon the trial of this action in support of the facts enumerated herein, and it is further Ordered: That in the event of the failure of plaintiff to serve the verified bill of part eulars as herein required the defendant may obtain an order ex parte, dismissing the complaint of the plaintiff herein; and it is further; ” and as so modified affirmed, with ten dollars costs and disbursements to the appellant. Van Kirk, P. J., Hinman, Davis, Whitmyer and Hasbrouck, JJ., concur.